Order affirmed in the following memorandum: Failure to warn a defendant that he may be sentenced as a multiple offender if he has a prior conviction, although directed by section 335-b (subsequently 335-c) of the former Code of Criminal Procedure, does not require reversal where no prejudice is shown (People ex rel. Gallagher v. Follette, 22 N Y 2d 239, *712244-245; People ex rel. Purvis v. La Vallee, 18 N Y 2d 753, 755; People v. Porter, 14 N Y 2d 785, 786, cert. den. 390 U. S. 1016). Where defendant concedes that he was not eligible for multiple-offender treatment, the warning would be meaningless in his case and he was not harmed by the failure to warn (see People ex rel. Doud v. Mancusi, 39 A D 2d 837 [4th Dept.]; People v. Stephens, 38 A D ,2d 908 [1st Dept.]; but see People v. Pray, 37 A D 2d 1004 [3d Dept.]; People v. Jordan, 27 A D 2d 584 [3d Dept.]).
Concur: Chief Judge Fuld and Judges Burke, Breitel, Jasen, Gabrielli, Jones and Waohtler.